          Case 20-32519 Document 1431 Filed in TXSB on 08/04/20 Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                             :
In re:                                                       :    Chapter 11
                                                             :
NEIMAN MARCUS GROUP LTD LLC, et al.,                         :    Case No. 20-32519 (DRJ)
                                                             :
                 Debtors.1                                   :    (Jointly Administered)
                                                             :

                       MOTION OF MARBLE RIDGE CAPITAL LP
                TO FILE THE CASE-RELATED DOCUMENTS UNDER SEAL

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE APPLICANT TO RESOLVE THE DISPUTE. IF YOU AND
         THE APPLICANT CANNOT AGREE, YOU MUST FILE A RESPONSE AND
         SEND A COPY TO THE APPLICANT. YOU MUST FILE AND SERVE
         YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED
         ON YOU. YOUR RESPONSE MUST STATE WHY THE APPLICATION
         SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
         RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
         NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
         REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
         UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
         CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE
         APPLICATION AT THE HEARING.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


          Marble Ridge Capital LP and Marble Ridge Master Fund LP (“Marble Ridge”) hereby

moves this Court (this “Seal Motion”), pursuant to sections 105 and 107(b) of title 11 of the

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
  (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
  (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
  Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
  (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc.
  (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG
  Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus
  Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The
  Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
       Case 20-32519 Document 1431 Filed in TXSB on 08/04/20 Page 2 of 6




United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), Rule 9018 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9037-1 of the Local Rules of

the United States Bankruptcy Court for the Southern District of Texas (the “Local Rules”),

requesting that the Court enter an order authorizing Marble Ridge to file the August 4, 2020

declaration of Edward S. Weisfelner and the exhibits attached thereto (the “Case-Related

Documents”) under seal. In support of this Motion to Seal, Marble Ridge respectfully represents

as follows:

                                    RELIEF REQUESTED

       1.      On August 3, 2020 the Official Committee of Unsecured Creditors appointed in

these cases (the “Committee”) filed the Motion Of The Official Committee Of Unsecured

Creditors To File Case-Related Document Under Seal (the “Committee’s Motion to Seal”)

[Docket No. 1428].

       2.      Marble Ridge has no objection to the relief sought in the Committee’s Motion to

Seal, provided it has an opportunity to provide additional context for the benefit of the Court, in

the form of the Case-Related Documents.

       3.      Consistent with the relief sought in the Committee’s Motion to Seal, Marble

Ridge files this Motion to Seal and respectfully requests that the Case-Related Documents

likewise be filed under seal.

       4.      Alternatively should the Court deny the Committee’s Motion to Seal, Marble

Ridge would respectfully withdraw this Motion to Seal and would arrange to have the Case-

Related Documents filed on the public docket and served on all case parties in interest.




                                                2
           Case 20-32519 Document 1431 Filed in TXSB on 08/04/20 Page 3 of 6




                                              ARGUMENT

           5.     The Court is authorized to protect entities with respect to certain confidential

information. See 11 U.S.C. § 107(b); 11 U.S.C. § 105(a) (authorizing the Court to “issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title”).

           6.     Rule 9018 of the Federal Rules of Bankruptcy Procedure implements section

107(b) and provides in pertinent part:

           On motion or on its own initiative, with or without notice, the court may make any order
           which justice requires (1) to protect the estate or any entity in respect of a trade secret or
           other confidential research, development, or commercial information . . . .

           Fed. R. Bankr. P. 9018.

           7.     The Local Rule 9037-1(c) provides that “[a] motion, reply or other document may

initially be filed under seal if the filing party simultaneously files a motion requesting that the

document be maintained under seal.”

           8.     Generally, the Court “must balance the public’s common law right of access

against interests favoring non-disclosure” when considering a motion to seal. Pamlab, L.L.C. v.

Brookstone Pharm., L.L.C., No. 09-7434, 2010 WL 4363870, at *2 (E.D. La. Oct. 22, 2010).

Accordingly, this Court is well-acquainted with the interests favoring non-disclosure of the

Parties’ confidential commercial, financial, and/or business information, which are recognized

interests that may overcome the public’s right to access. See Romero v. Drummond Co., 480 F.3d

1234, 1246 (11th Cir. 2007) (“A party’s privacy or proprietary interest in information sometimes

overcomes the interest of the public in accessing the information . . . .”) (citing Nixon v. Warner

Comm., 435 U.S. 589, 598 (1978)).




                                                     3
      Case 20-32519 Document 1431 Filed in TXSB on 08/04/20 Page 4 of 6




      9.     Here, the Case-Related Documents may contain confidential case-related

information. Out of an abundance of caution, and in accordance with the Court’s CM/ECF

procedures, Marble Ridge has filed the Case-Related Documents under seal with access

restricted to Court users only and has served the Case-Related Documents on counsel to the

Committee and the Debtors.




                             [Remainder of Page Intentionally Blank]




                                               4
       Case 20-32519 Document 1431 Filed in TXSB on 08/04/20 Page 5 of 6




       WHEREFORE, Marble Ridge respectfully requests that the Court enter an order

permitting the Case-Related Documents to be filed under seal and granting such other and further

relief as the Court may deem appropriate under the circumstances.

Dated: August 4, 2020

       Houston, Texas
                                            KYUNG S. LEE PLLC

                                            /s/ Kyung S. Lee
                                            Kyung S. Lee (TX Bar No. 12128400)
                                            4723 B Oakshire Drive
                                            Houston, Texas 77027-5499
                                            Telephone: (713) 301-4751
                                            Email: kslee50@gmail.com

                                            -and-

                                            BROWN RUDNICK LLP

                                            Edward S. Weisfelner (admitted pro hac vice)
                                            Sigmund S. Wissner-Gross (admitted pro hac vice)
                                            Jessica N. Meyers (admitted pro hac vice)
                                            Uchechi Egeonuigwe (admitted pro hac vice)
                                            Seven Times Square
                                            New York, NY 10036
                                            Telephone: (212) 209-4800
                                            Facsimile: (212) 209-4801
                                            Emails: eweisfelner@brownrudnick.com
                                                 swissner-gross@brownrudnick.com
                                                 jmeyers@brownrudnick.com
                                                 uegeonuigwe@brownrudnick.com

                                                   Counsel to Marble Ridge Capital LP and
                                                   Marble Ridge Master Fund LP




                                               5
      Case 20-32519 Document 1431 Filed in TXSB on 08/04/20 Page 6 of 6




                             CERTIFICATE OF SERVICE

       The undersigned certifies that on August 4, 2020, a true and correct copy of this
document was served via the Court’s CM/ECF system on all counsel of record who are deemed
to have consented to electronic service.

                                               /s/ Kyung S. Lee
                                               Kyung S. Lee
